Case 1:17-cv-02041-RJL Document 135-7 Filed 03/05/21 Page 1 of 6




               Exhibit 6
  Case 1:17-cv-02041-RJL Document 135-7 Filed 03/05/21 Page 2 of 6




      Transcript of Petr Aven
                        Date: December 9, 2020
   Case: Fridman, et al. -v- Bean LLC a/k/a Fusion GPS, et al.




Planet Depos
Phone: 888.433.3767
Email:: transcripts@planetdepos.com
www.planetdepos.com



         WORLDWIDE COURT REPORTING & LITIGATION TECHNOLOGY
     Case 1:17-cv-02041-RJL Document 135-7 Filed 03/05/21 Page 3 of 6




1                         UNITED STATES DISTRICT COURT
2                         FOR THE DISTRICT OF COLUMBIA
3       -----------------------------------x
4       MIKHAIL FRIDMAN, PETR AVEN, and               :
5       GERMAN KHAN,                                  :
6                          Plaintiffs                 :
7             vs                                      : Case No.
8       BEAN LLC a/k/a FUSION GPS, and                : 1:17-cv-2041-RJL
9       GLENN SIMPSON,                                :
10                         Defendants                 :
11      -----------------------------------x
12
13                             Oral deposition of
14                                    PETR AVEN
15
16                           VIA VIDEO/TELECONFERENCE
17                        WEDNESDAY, DECEMBER 9, 2020
18                           8:08 a.m. EASTERN TIME
19
20      Job No.: 337594
21      Pages: 1 - 290
22      Reported by: Lisa V. Feissner, RDR, CRR, CLR
     Case 1:17-cv-02041-RJL Document 135-7 Filed 03/05/21 Page 4 of 6


                                Transcript of Petr Aven
                             Conducted on December 9, 2020                     26

1             A     I do not recall that.
2             Q     In 2017, did you have ways to tell the public
3       that CIR 112 was, in your view, false?
4                   MR. LEWIS:     Objection to form.        "Ways" is
5       vague.
6             A     I do not believe that we had other ways to do
7       that that would be comparable with the ways that the
8       other party has used.
9             Q     Did you have the ability to put out a press
10      release?
11                  MR. LEWIS:     Objection to form.        "Ability"?
12            A     Theoretically, yes.       It's open to anyone to
13      issue a press release.
14                  (Reporter interruption.)
15            A     It's open to anyone.       Anyone can issue a press
16      release.
17            Q     Do you, Alfa, or LetterOne have public
18      relations vendors that you, Alfa, or LetterOne pay for?
19                  MR. LEWIS:     Objection to form, compound.           It
20      asked about him, Alfa, and LetterOne.           Is the question
21      whether any of those three, you know --
22                  MR. LEVY:    Any or all.



                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:17-cv-02041-RJL Document 135-7 Filed 03/05/21 Page 5 of 6


                                Transcript of Petr Aven
                             Conducted on December 9, 2020              65


1       billionaire in the Western press?
2             A      Is your question with respect to whether I
3       agree that I'm a billionaire, with the fact that I'm a
4       billionaire, or with the fact that this is how I'm
5       portrayed in the media?
6             Q      Does the Western press portray you as a
7       billionaire?
8             A      It does.
9             Q      Have you ever challenged that
10      characterization?
11            A      No.
12            Q      Have you allowed the press to write stories
13      about your wealth, your art collections, your mansions?
14                   MR. LEWIS:      Objection.      Objection to the use
15      of the word "allowed" in that question.               I don't know
16      what that means.
17            A      No one referred to my wealth, and I have
18      absolutely no problem with people picturing my art
19      collection because this is Russian art, and I stand by
20      it, and I take pride in this.
21            Q      Do you have the largest private collection of
22      Russian art in the world?


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:17-cv-02041-RJL Document 135-7 Filed 03/05/21 Page 6 of 6


                                Transcript of Petr Aven
                             Conducted on December 9, 2020              66


1             A     Yes.
2             Q     Does it include works by Kandinsky and
3       Chagall?
4             A     Yes.
5             Q     You purchased all of those works of art
6       yourself, correct?
7             A     Yes.
8             Q     You've been to Washington, D.C. several times,
9       sir, correct?
10            A     25, maybe 30 times.
11            Q     Have you seen the Henry Moore sculpture
12      outside the Hirshhorn Museum in Washington?
13            A     Yes.
14            Q     You have a Henry Moore sculpture on your front
15      lawn; isn't that correct?
16            A     Yes.
17            Q     Isn't it true that your net worth has
18      increased substantially since the publication of
19      CIR 112?
20            A     No, that's not true.
21                  (Cross-talk.)
22            A     It's at about the same level as it used to be.



                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
